Filed pursuant to Rule 433 Registration Statement No. 333-180300-03 October 28, 2013 Credit Suisse Merger Arbitrage Index Leveraged ETN The Credit Suisse Merger Arbitrage Index Leveraged Exchange Traded Notes (the ETNs) are senior, unsecured debt securities issued by Credit Suisse AG (Credit Suisse), acting through its Nassau Branch, that are linked on a leveraged basis to the return of the Credit Suisse Merger Arbitrage Liquid Index (Net) (the Index). The Index is designed to provide exposure to a merger arbitrage investment strategy as represented by long and short positions in announced deals within the United States, Canada and Western Europe. The ETNs are listed on the NYSE Arca under the ticker symbol CSMB. 1 The ETNs should be purchased only by knowledgeable investors who understand the potential consequences of investing in the ETNs. ETN Details ETN ticker CSMB Indicative value ticker CSMB.IV Bloomberg index ticker CSLABMN CUSIP/ISIN 22542D753/US22542D7530 Primary exchange NYSE Arca Leverage Factor ETN annual investor fee 0.55%* Index fee 0.50% Leverage charge 1M LIBOR+0.95% ETN inception date March 7, 2011 Underlying index Credit Suisse Merger Arbitrage Liquid Index (Net) *Because of daily compounding, the actual investor fee realized may exceed 0.55% per annum. Index Returns (as of 9/30/2013) 1 month 1.01% 3 month 2.14% 1 year 7.11% Since Inception Annualized* 3.62% *Index Inception Date was December 31, 2009. Index Statistics (9/30/12-9/30/13) Correlation to S&P ndex CorrelationtoBarclays US Aggregate TR Index Annualized volatility 4.45% 1-Year Sharpe Ratio* *Sharpe ratio calculated using the Federal Funds Effective Rate as of September 30, 2013. 1 Credit Suisse has no obligation to maintain any listing on NYSE Arca or any other exchange and we may delist the ETNs at any time. Strategy Focus n Designed to realize the spread, if any, between the stock price of the target company after the public announcement of its proposed acquisition and the price offered by the acquirer to pay for the stocks of the target company. n Deal universe includes the United States, Canada and Western Europe. n Potential gains realized when deals are completed, and potential losses incurred when deals break. Index Performance (December 31, 2009 - September 30, 2013) The above graph sets forth the historical performance of the Index from December 31, 2009 through September 30, 2013. The index rules were revised on September 1, 2010 and therefore, the index performance and index levels prior to such date do not reflect the modification of the index rules that took place on that date. Historical performance is not indicative of future performance. Credit Suisse Merger Arbitrage Liquid Index (Net) includes 0.50% p.a. of index calculation fees. The above graph includes this index calculation fee but does not reflect the accrued fee amount and the leverage charge associated with the ETNs, which will reduce the amount of the return on the ETNs at maturity or upon repurchase by Credit Suisse. The historical index performance does not reflect how a monthly compounding leveraged investment (such as the ETNs) would have performed over the same period of time. ForMoreInformation ETN Desk : Email : ETN.Desk@credit-suisse.com Website : www.credit-suisse.com/etn Index Overview n The Index attempts to reflect the returns that would be generated by a merger arbitrage investment strategy in accordance with the Index rules to reflect publicly announced merger and acquisition transactions meeting certain conditions. n The Index is calculated intraday and benefits from transparent rules-based construction. Leverage Methodology n Provides leveraged exposure to changes in the monthly closing level of the Index (minus costs and fees), increasing exposure in response to that months gains or reducing exposure in response to that months losses. n Leverage starts at two times exposure at the beginning of each month. Because the leveraged portion is held constant throughout the month, the actual leverage decreases with net gains in the Index and increases with net losses in the Index. n Because of the monthly rebalancing, the nature of compounding, fees, and leverage charges, the performance of the ETNs over months or years can differ significantly from the performance of the Index during the same period of time. The Index Methodology* * The above index methodology is a general summary of the rules governing the Index and exceptions to this summary may apply under certain defined circumstances.
